DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02/02/2022 is acknowledged.
Claims 14-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, several limitations invokes 112(f) as explained below; the imitation “a user” is considered indefinite as it lacks patentable utility; the limitation “the method of operations” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the limitation “a grey water utilization pipe” was previously introduced in dependent claim 1 and it is unclear if applicant is referring to the same limitation or another. 
Regarding claim 3, the limitations “a cold water branch” and “a hot water branch” were previously introduced in dependent claim 1 and it is unclear if applicant is referring to the same branch or another; and the limitation “a gray water collection installation” was previously introduced in a dependent claim and it is unclear if applicant is referring to the same limitation or another.
Regarding claim 4, several limitations invokes 112(f) as explained below, and the limitation “of at least one control means” is unclear which control mean has the claimed function. 
Regarding claim 5, the limitation “the electricity network” has insufficient antecedent basis for this limitation in the claim; the limitation “the installation” is unclear which installation the applicant is referring to; and the limitation “by means” invokes 112(f) as explained below.
Regarding claim 6, the limitation “the signal transceivers” is unclear which signal transceiver applicant is referring to; the limitation “the control means” is unclear which control means the applicant is referring to; the limitation “in their memory” has insufficient antecedent basis for this limitation in the claim; the limitation “the variables” is considered ambiguous terminology and has insufficient antecedent basis for this limitation in the claim; the limitation “at least one sensor” is unclear which sensor applicant is referring to.
Regarding claim 7, the limitation “the at least one sensor” is unclear which sensor the applicant is referring to.
Regarding claim 8, the limitation “the at least one pipe of the installation” is unclear which at least one pipe the applicant is referring to, and it is unclear which installation the applicant is referring to.
Regarding claim 10, the phase “which are interpreted” is repeated in section b of the claim; the limitation “the control means of any module” is unclear which control mean or module the applicant is referring to; the limitation “a user of the water control system” is unclear how a user is a part of the system; the limitation “at least one sensor” is unclear which sensor the applicant is referring to; the limitation “at least one variable” is considered ambiguous and it is not clear what the applicant is referring to; the limitation “the signal transceiver” is unclear which transceiver the applicant is referring to.
Regarding claim 12, the preamble “a plumbing installation” was previously introduced in dependent claim 1 and it is unclear if applicant is referring to the same limitation or another; the phrase “and/or” appears to be used incorrectly since a cold water consumption point is not also in the how water branch; multiple limitations of the water control system introduced in dependent claim 1 are reintroduced with the plumbing installation and it is unclear if applicant is referring to the same limitations; the limitation “at least one gray water pipe” is unclear which grey water pipe the applicant is referring to; the limitation “at least one drain” is unclear which drain the applicant is referring to; the limitation “a consumption point” was previously introduced and it is unclear what point the applicant is referring to; the limitation “the sanitation device” has insufficient antecedent basis for this limitation in the claim; and several limitations invoke 112(f) as explained below.
Regarding claim 13, the limitation “the elements of the said installation” is unclear what elements the applicant is referring to, and is unclear which installation the applicant is referring to; the limitation “modules of the system” is unclear what which module or what the applicant is referring to; and the limitation “a non-return valve” was previously introduced in a dependent claim and it is unclear if applicant is referring to the same valve or another.

Claim limitations “notification means” and “visualization means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As there is insufficient disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitations “electronic control means”, “means of the valve”, “means of actuation”, and “removal means” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753